The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Summary
This is a Final Office action based on the 16/455506 application response filed 04/22/2022.
        Claims 1-2, 4, & 6-14, & 17-20 are pending and have been fully considered.  
Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
With respect to the 112 rejections, they have been overcome.
With respect to the instant amendments made, due to further consideration post interview 04/06/2022-- of the details of the instant claims- read through broadest reasonable interpretation- and in consideration of all of the detail of the instantly cited prior art references WEAVER and CLIFFEL, they are still considered to read on the instant claims. If applicant can think of any other amendments that might clarify the claims- the examiner might be willing to consider such amendments through the AFCP 2.0 program.
	Applicant argues that none of cited prior art references teach or disclose
expanding the droplet via, for example, activating electrodes or adding a buffer droplet,
while in sensing proximity of the sensor to increase the number of photons that can be
detected. With respect to this—the examiner would like to point out that there is nothing in the claims about “increasing the number of photons that can be detected,” and therefore this argument is not commensurate in scope with the claims. To this affect too, no specific photon detector or PMT, only a generic sensor in the independent claims (however CLIFFEL et al. do teach of PMT too in 0263). Therefore- even with amendment of “increasing the number of photos that can be detected” this may not be successful in overcoming the instant prior art.
	With respect to what is actually instantly claimed, CLIFFEL et al. teach of introducing a medium into a sample well 269 through the inlet 210 to form a droplet 209 that surrounds the cell 203(=expanding the surface area of a droplet to fit around a cell), and the sensor 205 measures the response of the cell 203 to the medium at a time period shorter than the reaction time(=sensor measures droplet while in “sensing proximity” of the sensor while the expansion is occurring/expansion is occurring while in “sensing proximity”, the expanded surface area when the droplet and cell combines would be inherently larger than when the droplet is first added to the well, at both times being in “sensing proximity” through broadest reasonable interpretation)(CLIFFEL, paragraph 0293).
	Since a 103 rejection was made, the rejection is made from a combination of references, though it is found through further examination that CLIFFEL et al. may be the best reference for the amended claims. Therefore- applicants arguments about WEAVER along are not considered convincing.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to this phrase, “sensing proximity,” the examiner would like to point out that it is very broad and not defined by the claim. Anything that gets in some way sensed by a sensor can read on this.
All claims remain rejected.
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Claim(s) 1-2,4, & 6-14 & 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over WEAVER in “Application of Magnetic Microspheres for Pyrosequencing on a Digital Microfluidic Platform" (as cited on IDS dated 06/27/2019 in view of CLIFFEL  in US 20050014129.
With respect to Claims 1, 9, & 13-14, WEAVER et al. teach of a method of manipulating magnetic microspheres in solution and a lab-on-chip system based on digital microfluidics.  Specifically, with respect to Claim 1 & 9, WEAVER et al. teach of effecting a change of shape of a droplet wherein the droplet has an expanded surface area(See Figure 4). The droplet is over a substrate and in transported into sensing proximity to a sensor(if this were not the case, sensing would not occur). WEAVER et al. teach of analysis with a CMOS sensor(Page 3, last paragraph).  Since the instant claims are very broad—further with respect to specific details taught by WEAVER, WEAVER et al. also teach of magnetic microspheres that are used as reagent immobilization surfaces.  The magnetic microspheres are also retained during droplet splitting on the digital microfluidic platform. The method comprises providing a droplet actuator/droplet (starting droplet comprising magnetically responsive beads, quantity of substance, and a starting volume) of deionized water produced from a droplet actuator was merged with a droplet containing the magnetic microspheres and magnets were placed on the cover plate (target droplet splitting zone for magnetic immobilization) of the electrowetting chip (substrate comprising electrode set the set comprising more than one electrode).  WEAVER et al. more specifically teach of the chip having linear arrays of twenty two electrodes (Page 5, paragraph 1).  WEAVER et al. also teach of the chip system containing magnet sets, each set containing one or more magnets (Page 6, first paragraph & Figure 5, shows three magnets) and of these magnets being placed directly on top of the glass cover plate(which is directly on top of the bead/droplet and the bead/droplet is directly on top of the electrodes(magnet sets are arranged in a relationship with respect to the electrode set such that the magnetic field restricts the mobility of the beads/magnetic beads are corralled due to the arrangement by polar opposites of the magnets)(Page 6, first paragraph and Figure 5)(Page 4, Figure 3). WEAVER et al. then teach of splitting a combined droplet, and of the magnetic microspheres being isolated in the daughter droplet in closest proximity to the magnets (conducting droplet splitting operation to yield a set of droplets comprising a droplet with the magnetically responsive bead in it and a droplet lacking the magnetically responsive bead) (Page 6, top paragraph). WEAVER et al. teach of creating a droplet slug (figure 2 & 4). Though WEAVER et al. clearly teach that droplet is in sensing proximity to the sensor (the sensor would not work as a sensor if this was not the case), CLIFFEL et al. is used to strengthen this point. 
	CLIFFEL et al. further teach of methods for detecting at least one analyte of interest either produced or consumed by a plurality of cell(abstract). CLIFFEL et al. further teach of the cell being contained in a droplet (paragraph 0293), and of making sure the cell/droplet is in sensing proximity to the sensor (paragraph 0233-0235). Specifically with respect to this, CLIFFEL et al. teach of device for measuring response of at least one cell 203 to a medium, the response of at least one cell 203 to a medium being characterized by a reaction time. Further CLIFFEL et al. teach of introducing a medium into a sample well 269 through the inlet 210 to form a droplet 209 that surrounds the cell 203(=expanding the surface area of a droplet to fit around a cell), and the sensor 205 measures the response of the cell 203 to the medium at a time period shorter than the reaction time(=sensor measures droplet while in “sensing proximity” of the sensor while the expansion is occurring/expansion is occurring while in “sensing proximity”, the expanded surface area when the droplet and cell combines would be inherently larger than when the droplet is first added to the well, at both times being in “sensing proximity” through broadest reasonable interpretation)(CLIFFEL, paragraph 0293). Specific to Claim 13, CLIFFEL et al. teach that the system includes multiple areas to handle different droplets and of channels to flow through and connect the locations(Figures 3A- 3C , 5C and 7B, paragraph 0268, 0276-0277 and other associated descriptions). Also in Figure 2A- the two opposite sides of the substrate 212 since are separate can be considered 2 different substrates and they are separated by a gap- the droplets being positioned in the gap(paragraph 0301). it would be obvious to one of ordinary skill that that multiple droplets could be used/processed/ and one would droplet would need to be moved out of sensing proximity to a “buffer zone” before handling the next. CLIFFEL et al. also teach of limiting the overall sensing device structure by a mask(this reads on “limiting the sensing proximity” as broadly claimed through broadest reasonable interpretation(CLIFFLEL, paragraph 0284)). It would have been obvious to one of ordinary skill in the art to detect the analyte of interest/droplet expansion containing an analyte of interest in “sensing proximity” to the sensor due to the need in the art for more sensitive and accurate detection methods (CLIFFEL, paragraph 0016-0017).
	With respect to Claim 2 & 18, WEAVER et al. more specifically teach of the chip having linear arrays of twenty-two electrodes (Page 5, paragraph 1) and of activating/turning them on (Figure 4).
With respect to Claim 4, WEAVER et al. teach that a nucleotide is incorporated into the template DNA strand, a pyrophosphate molecule is released and detected via the light producing enzymatic luminometric inorganic pyrophosphate detection assay (ELIDA), shown in Figure 1(Page 2, last paragraph).
With respect to Claim 6, WEAVER et al. teach of creating sub droplets from the splitting of droplets(Figure 2 & 4).
With respect to Claims 7 & 10, WEAVER et al. teach of the expanded surface area of the droplet being across multiple electrodes(Figure 4 & 7).
With respect to Claims 8, 11 & 19-20, WEAVER et al. teach of the droplet comprising a large percent of the beads in the combined droplet (abstract). WEAVER et al. also teach of the chip system containing magnet sets, each set containing one or more magnets (Page 6, first paragraph & Figure 5, shows three magnets) and of these magnets being placed directly on top of the glass cover plate(which is directly on top of the bead/droplet and the bead/droplet is directly on top of the electrodes(magnet sets are arranged in a relationship with respect to the electrode set such that the magnetic field restricts the mobility of the beads/magnetic beads are corralled due to the arrangement by polar opposites of the magnets)(Page 6, first paragraph and Figure 5)(Page 4, Figure 3).
With respect to Claims 12 & 17, CLIFFEL et al. teach of using a photomultiplier tube(paragraph 0263).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/REBECCA M FRITCHMAN/
Examiner, Art Unit 1797